 1

 2                        UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF WASHINGTON
 3
                                      AT SEATTLE
 4

 5   KENNETH MORRIS KRETZER,             )
                                         )
 6               Plaintiff,              )                CASE NO.        C18-1682-BJR
                                         )
 7                                       )
                 v.                      )
 8                                       )                ORDER OF DISMISSAL
                                         )
 9                                       )
     OFFICER BURNS, et al.               )
10                                       )
                 Defendants.             )
11   ____________________________________)

12
            The Court, having reviewed Plaintiff’s complaint, Defendants’ motion to dismiss, the
13

14   Report and Recommendation of the Honorable Mary Alice Theiler, United States Magistrate

15   Judge, the remaining record, and no objections to the Report and Recommendations having been

16   filed, hereby finds and ORDERS as follows:
17
            (1) The Court adopts and approves the Report and Recommendation;
18
            (2) Defendants’ Rule 12(b)(6) motion to dismiss [Dkt. No. 13] is GRANTED, and
19
     Plaintiff’s complaint [Dkt. No. 5] and this action are DISMISSED; and
20
            (3) The Clerk of the Court is directed to send copies of this Order to the parties.
21

22          DATED this 6th day of May, 2019.

23

24

25
                                                          A
                                                          Barbara Jacobs Rothstein
                                                          U.S. District Court Judge


                                                      1
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



     2
